DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Applicant’s amendment/arguments with respect to pending claims 1, 3, 6-12, 15 and 16 filed on June 24, 2021 have been fully considered but the arguments are held unpersuasive. Examiner’s response to the presented arguments follows.

Claim Rejections - 35 USC § 103
Summary of Arguments:
Regarding claim 1, applicant argues that Carruthers and Igaki cannot be combined to arrive at the claimed invention because “Carruthers discloses that specific features associated with particular gestures trigger certain actions. It is respectfully submitted that an infrared human body detecting sensor would not allow for detection of specific features associated with particular gestures.”
Examiner’s Response:
Examiner respectfully disagrees. Claim 1 is directed to an automobile dashcam system comprising a motion sensor unit for detecting motion of a user to generate motion information. The motion sensor is configured to detect the motion of the user using an infrared human body detecting sensor which detects the motion of the user by infrared rays. Carruthers in paragraphs 
Igaki in paragraph [0196] describes detecting a hand gesture of a user detector (MCU 36) using a reflected light of infrared LEDs. Thus, Igaki teaches the feature of “the motion sensor unit (500) is configured to detect the motion of the user by use of an infrared human body detecting sensor which detects the motion of the user by infrared rays.”
Therefore, a person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the cited references to arrive at the claimed invention because it would be advantageous detecting user’s hang movement without contact using a touchless sensor as taught by Igaki (abstract, paragraph [0196]). 
Accordingly, the rejection of the pending claims would be maintained due to the reasons set forth above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-12, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carruthers (Pub. No. US 20210097315) in view of Igaki et al. (Pub. No. US 20120019165 A1).
Regarding claim 1, Carruthers discloses an automobile dashcam system comprising: a camera unit (100) for recording image information or picture information of a view around a vehicle (Figs. 1-2, ¶0053: The forward camera 212 image data may be processed to provide various features, including for example vehicle and obstacle detection, road sign detection, pedestrian detection); an image processing unit (200) for receiving the image information or the picture information from the camera unit (100) (¶0047: The in-vehicle monitoring device 102 further comprises a number of components in communication with the processing device 202. As depicted the components include a forward camera 212 and a rear camera 214) and converting the information into a digital signal to generate digital image information or digital picture information (the in-vehicle monitoring device of Carruthers includes cameras and a processing device  such as a central processing unit (CPU), programmable controller or microcontroller, an application specific integrated circuit (ASIC) or a field programmable gate array (FPGA). Converting image information obtained by the cameras into digital signal is inherent process); a continuous image storing unit (300) (storage 232) for receiving the digital image information or the digital picture information from the image processing unit (200) to continuously store the information in real time (¶¶0039, 0051: the device 102 may maintain a rolling window of video shorts from the different cameras. That is, a plurality of short videos, such as for example 30 seconds to 5 minutes in length may be stored); an impact sensor unit (400) for detecting impact applied from an outside to generate impact information (¶0053:The data processing component 244 may also process sensor data, such as accelerometer data, and telematics data received from the vehicle to identify possible events or triggers such as hard braking, acceleration, impacts etc.); a motion sensor unit (500) for detecting motion of a user to generate motion information (¶0052: The image data from the rear camera 214 may be processed in order to detect one or more features of gestures within the image data…The image data may comprise one or more frames captured from the camera and may include movement such as waving); a control unit (600) for receiving and processing the impact information or the motion information from the impact sensor unit (400) (¶0053: The data processing component 244 may also process sensor data, such as accelerometer data, and telematics data received from the vehicle to identify possible events or triggers such as hard braking, acceleration, impacts etc.) or the motion sensor unit (500) (¶0052: The image data from the rear camera 214 may be processed in order to detect one or more features of gestures within the image data…The image data may comprise one or more frames captured from the camera and may include movement such as waving); an event image storing unit (700) for receiving and storing the digital image information and the digital picture information stored in 300) according to the impact information (¶¶0053, 0056, 0060: if a hard braking event occurs, video may be flagged for storage a minute before and after the event occurred. Subsequent transfer of the video may occur when a suitable communication channel is available. ..the flagged videos may be transferred to a user's mobile device. Note that the mobile device has a memory (312) that stores data. See Fig. 3, ¶0064) and the motion information (¶0039: The triggered action may depend upon the detected gesture and may include for example, capturing a picture from the front and/or rear camera, capturing a short video from the front and/or rear camera, and/or flagging a portion of a video or short video captured from the front and/or rear camera for permanent storage or for transferring to another device); a display unit (800) for displaying the image information and the picture information obtained by the camera unit (100) (¶0059: The mobile device 300 may be able to connect to the in-vehicle monitoring device and stream data from the device such as video streams from the forward and/or rear camera. Further, the mobile device may receive and display vehicle data from the in-vehicle monitoring device); an audio unit (900) for generating sound information of the image information obtained by the camera unit (100) (¶0056: send one or more notifications to one or more users, which may include captured images, video and/or audio captured from the cameras); and an input unit (1000) for inputting a control command to the control unit (600) (¶¶0050, 0057: A device control component 248 may provide functionality for controlling operation of the in-vehicle monitoring device 102. ¶0050: The in-vehicle monitor's functionality 238 may be provided through various components or modules, which may be configured by the execution of instructions stored in memory by the processing device 202).


However, Igaki teaches  wherein the motion sensor unit (500) is configured to detect the motion of the user by use of an infrared human body detecting sensor which detects the motion of the user by infrared rays (Fig. 1, ¶0196: The MCU 36 also detects a hand gesture of the user of the mobile telephone device 50 on the basis of the PS measurement value which indicates the reflected light intensity of the infrared LEDs 31).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Carruthers  to include wherein the motion sensor unit (500) is configured to detect the motion of the user by use of an infrared human body detecting sensor which detects the motion of the user by infrared rays as taught by Igaki for providing a touchless sensor for detecting proximity and movement of an object without contact (Igaki: abstract). 

Regarding claim 3, Carruthers discloses detecting motion of the user around the dashcam system (Carruthers: ¶¶0036-0037). However does not explicitly disclose wherein the motion sensor unit (500) includes a sensor (550) for detecting infrared rays generated from a human body to detect the motion of the user around the dashcam system and generate an infrared signal, an amplifier (560) for amplifying the detected infrared signal, and a comparator (570) for converting the amplified signal into a digital signal.
 Igaki  discloses wherein the motion sensor unit (500) includes a sensor (550) for detecting infrared rays generated from a human body to detect the motion of the user around(¶0196: The MCU 36 also detects a hand gesture of the user of the mobile telephone device 50 on the basis of the PS measurement value which indicates the reflected light intensity of the infrared LEDs 31. Note that Igaki suggests that the touchless sensor may be suitable for digital video cameras, car navigation systems etc.) and generate an infrared signal, an amplifier (560) for amplifying the detected infrared signal (¶0127: The amplifier 7 amplifies only the pulse component of the photocurrent generated by the infrared light sensor 6), and a comparator (570) for converting the amplified signal into a digital signal (¶0127:The A/D converter 8 converts the analog voltage outputted from the amplifier 7 into a digital signal).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Carruthers to include wherein the motion sensor unit (500) includes a sensor (550) for detecting infrared rays generated from a human body to detect the motion of the user around the dashcam system as taught by Carruthers-Igaki for providing a touchless sensor for detecting proximity and movement of an object without contact (Igaki: abstract). 

Regarding claim 6, Carruthers discloses the automobile dashcam system according to claim 1, wherein if the continuous image storing unit (300) reaches a full capacity, the control unit (600) sequentially overwrites the oldest digital image information or the oldest digital picture information by new digital image information or new digital picture information ( ¶0039: the device 102 may maintain a rolling window of video shorts from the different cameras. That is, a plurality of short videos, such as for example 30 seconds to 5 minutes in length may be stored, and when storage on the device reaches a particular level, new short videos may overwrite previously stored short videos starting with the oldest).
Regarding claim 7, Carruthers discloses the automobile dashcam system according to claim 1, wherein if the control unit (600) receives the impact information from the impact sensor unit (400), the control unit (600) sends a part of the digital image information, which is stored in the continuous image storing unit (300) immediately before the impact information is received, to the event image storing unit (700) to store it, and stores the digital image information, which is obtained by the camera unit (100) during a predetermined time after the impact information is received, in the event image storing unit (700) (¶¶0053, 0056: The capturing or flagging of the short video may flag the video for a configurable window of time on either side of the event. For example, if a hard braking event occurs, video may be flagged for storage a minute before and after the event occurred. ¶0039: flagging a portion of a video or short video captured from the front and/or rear camera for permanent storage or for transferring to another device).

Regarding claim 8, Carruthers discloses the automobile dashcam system according to claim 1, wherein the control unit (600) executes any one of a predetermined-time image storing function and a still image storing function according to setting of the user if the control unit (600) receives the motion information from the motion sensor unit (500) (¶0056: An event processing component 246 may trigger or perform actions for events that have occurred. The particular actions to perform may be configured by a user. .. For other events, such as detecting a gesture, other actions may occur. For example, if a thumbs up gesture is detected, the event processing may comprise capturing a still image from the camera, or capturing a short video from the forward facing camera and flagging the video to be transferred to a social network site for sharing. The capturing or flagging of the short video may flag the video for a configurable window of time on either side of the event. For example, if a hard braking event occurs, video may be flagged for storage a minute before and after the event occurred).
Regarding claim 9, Carruthers discloses the  automobile dashcam system according to claim 8, wherein in a case where the control unit (600) executes the predetermined-time image storing function according to the setting of the user (¶0056: An event processing component 246 may trigger or perform actions for events that have occurred. The particular actions to perform may be configured by a user), if the control unit (600) receives the motion information from the motion sensor unit (500), the control unit (600) sends a part of the digital image information, which is stored in the continuous image storing unit (300) immediately before the motion information is received, to the event image storing unit (700) to store it, and stores the digital image information, which is obtained by the camera unit (100) during a predetermined time after the motion information is received, in the event image storing unit (700) (¶¶0053, 0056: For other events, such as detecting a gesture, other actions may occur. For example, if a thumbs up gesture is detected, the event processing may comprise capturing a still image from the camera, or capturing a short video from the forward facing camera and flagging the video to be transferred to a social network site for sharing. The capturing or flagging of the short video may flag the video for a configurable window of time on either side of the event. For example, if a hard braking event occurs, video may be flagged for storage a minute before and after the event occurred).
(¶0056: An event processing component 246 may trigger or perform actions for events that have occurred. The particular actions to perform may be configured by a user), if the control unit (600) receives the motion information from the motion sensor unit (500), the control unit (600) instructs the camera unit (100) to obtain the picture information and to store it in the event image storing unit (700) (¶¶0053, 0056: For other events, such as detecting a gesture, other actions may occur. For example, if a thumbs up gesture is detected, the event processing may comprise capturing a still image from the camera, or capturing a short video from the forward facing camera and flagging the video to be transferred to a social network site for sharing. The capturing or flagging of the short video may flag the video for a configurable window of time on either side of the event. For example, if a hard braking event occurs, video may be flagged for storage a minute before and after the event occurred).
Regarding claim 11, Carruthers discloses a method for controlling storage of an image in an automobile dashcam system through motion recognition, the method comprising: a step (A) of setting a control unit (600) to execute any one of a predetermined-time image storing function and a still image storing function according to motion information (Figs. 1-3, ¶¶0051, 0056: The data capture functionality 240 may provide functionality for capturing data from numerous sources, including the forward camera 212 and rear camera 214...The video data may be stored in short video segments, such as for example between 30 seconds to 5 minutes in length, in a rolling window…Additionally, the data capture functionality 240 may periodically capture, such as for example between every 1 to 5 seconds, still images from the front camera and/or rear camera to provide a time-lapse video of a trip. The time-lapse may be captured for a particular trip, which may be specified by the user, or may be determined automatically by the in-vehicle monitoring device); a step (B) of obtaining image information and picture information by a camera (100) (¶0051: The data capture functionality 240 may provide functionality for capturing data from numerous sources, including the forward camera 212 and rear camera 214. The data capturing functionality 240 may control details of how the data is captured, including for example, frame rates, resolutions, encoding and compression); a step (C) of converting the image information and the picture information into digital image information and digital picture information by an image processing unit (200) (the in-vehicle monitoring device of Carruthers includes cameras and a processing device  such as a central processing unit (CPU), programmable controller or microcontroller, an application specific integrated circuit (ASIC) or a field programmable gate array (FPGA). Converting image information obtained by the cameras into digital signal is inherent process); a step (D) of storing the digital image information and the digital picture information by a continuous image storing unit (300) (¶0039, 0051: the device 102 may maintain a rolling window of video shorts from the different cameras. That is, a plurality of short videos, such as for example 30 seconds to 5 minutes in length may be stored); a step (E) of detecting motion of a user and generating motion information according to the detected motion to send it to the control unit (¶¶0050, 0056: For other events, such as detecting a gesture, other actions may occur. For example, if a thumbs up gesture is detected, the event processing may comprise capturing a still image from the camera, or capturing a short video from the forward facing camera), by a motion sensor unit (500) (¶0052: The image data from the rear camera 214 may be processed in order to detect one or more features of gestures within the image data); and a step (F) of processing the motion information by the control unit (600) (¶0052: The data processing functionality 242 may process data including the data received from the forward camera 212 and the rear camera 214, as well as sensor data and external data. The image data from the rear camera 214 may be processed in order to detect one or more features of gestures within the image data). Carruthers discloses detecting the motion of the user around the dashcam system (¶0052: data from the rear camera, which captures a view of the passenger cabin may be processed in order to detect features of an occupant's hand as it makes a ‘thumbs up’ gesture. Other hand gestures are possible, including a thumbs down, a peace sign, holding up one or more fingers together or spread apart, a closed fist, etc. . . . . The image data may comprise one or more frames captured from the camera and may include movement such as waving). However, Carruthers does not explicitly disclose wherein the motion sensor unit (500) is an infrared human body detecting sensor and the step (E) includes a step of detecting infrared rays generated from a human body by the infrared human body detecting sensor to 
However, Igaki discloses wherein the motion sensor unit (500) is an infrared human body detecting sensor and the step (E) includes a step of detecting infrared rays generated from a human body by the infrared human body detecting sensor to (Fig. 1, ¶0196: The MCU 36 also detects a hand gesture of the user of the mobile telephone device 50 on the basis of the PS measurement value which indicates the reflected light intensity of the infrared LEDs 31).

Regarding claim 12, claim 12 is directed to a method claim and includes limitations analogous to claim 3. Thus, claim 12 is rejected due to similar reasons set forth above with respect to claim 3. 
Regarding claim 15, claim 15 is directed to a method claim and includes limitations analogous to claim 9. Thus, claim 9 is rejected due to similar reasons set forth above with respect to claim 15.
Regarding claim 16, claim 16 is directed to a method claim and includes limitations analogous to claim 10. Thus, claim 16 is rejected due to similar reasons set forth above with respect to claim 10.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482.  The examiner can normally be reached on M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/NATHNAEL AYNALEM/            Primary Examiner, Art Unit 2488